Order unanimously affirmed without costs. Memorandum: Family Court did not err in terminating respondent’s parental rights and transferring custody and guardianship of the children to the Niagara County Department of Social Services. The evidence adduced at the hearing establishes that respondent did not comply with the conditions of the suspended judgment (see, Matter of Willie W., 206 AD2d 868, lv denied 84 NY2d 809). (Appeal from Order of Niagara County Family Court, Halpin, J.—Terminate Parental Rights.) Present—Lawton, J. P., Fallon, Callahan, Balio and Davis, JJ.